EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Rodriguez on 10 February 2022.
The application has been amended as follows:
1.	(Currently Amended)  A steering system comprising:
a first controller and a corresponding torque sensor;
a second controller and a corresponding second torque sensor, wherein:
	the first controller [[that]] is configured to:		
		determine a first assist torque signal based on a first set of torque sensor signals from the first torque sensor and a second set of torque sensor signals from the second torque sensor; and
		generate a first assist torque command based on the first assist torque signal;
	the second controller [[that]] is configured to: 
		determine a second assist torque signal based on the first set of torque sensor signals from the first torque sensor and the second set of torque sensor signals from the second torque sensor;
determine the second assist torque signal based only on the first set of torque sensor signals; and
		generate a second assist torque command based on the second assist torque signal; and
	a motor [[that]] is configured to:
		receive, from at least one of the first controller and the second controller, at least one of the first assist torque command the second assist torque command; and
		generate assist torque based on the at least one of the first assist torque command and the second assist torque command,
wherein the first torque sensor sends the first set of torque sensor signals to the first controller and to the second controller in response to receiving a trigger signal from a first torque measurement driver peripheral of the first controller,
wherein the first torque measurement driver peripheral receives the second set of torque signals via communication ports configured in receive-only mode and the first set of torque signals via communication ports configured in transmit-and-receive mode, 
wherein the motor is controlled by the at least one of the first controller and the second controller to assist and/or control the steering system with the corresponding generated assist torque. 
2-3.	(Cancelled)
4.	(Currently Amended)  A steering system comprising:
a first controller and a corresponding torque sensor;

	the first controller [[that]] is configured to:
		determine a first assist torque signal based on a first set of torque sensor signals from the first torque sensor and a second set of torque sensor signals from the second torque sensor; and
		generate a first assist torque command based on the first assist torque signal;
	the second controller [[that]] is configured to: 
	
		determine a second assist torque signal based on the first set of torque sensor signals from the first torque sensor and the second set of torque sensor signals from the second torque sensor;
		in response to receiving a diagnostic signal indicative of a failure of the second torque sensor, determine the second assist torque signal based only on the first set of torque sensor signals; and
		generate a second assist torque command based on the second assist torque signal; and
	a motor [[that]] is configured to:
		receive, from at least one of the first controller and the second controller, at least one of the first assist torque command the second assist torque command; and
		generate assist torque based on the at least one of the first assist torque command and the second assist torque command, 
,
wherein the motor is controlled by the at least one of the first controller and the second controller to assist and/or control the steering system with the corresponding generated assist torque. 
5.	(Original)  The system of claim 4, wherein the triggering rate is faster than the sampling rate.
6.	(Previously Presented)  The system of claim 1, wherein determining the first assist torque signal based on the first set of torque sensor signals and the second set of torque sensor signals further comprises:
determining the first assist torque signal as a weighted average of the first torque signal component and the second torque signal component using a predetermined weight factor.
7.	(Currently Amended)  A computer program product comprising a non-transitory computer readable medium having computer executable instructions, the computer executable instructions causing a processor executing the instructions to provide failsafe assist torque in a steering system, wherein:
the steering system comprises:
	a first controller and a corresponding torque sensor; and
	a second controller and a corresponding second torque sensor; and

		determining, by a first torque calculation module of the first controller, a first assist torque signal based on a first set of torque sensor signals from the first torque sensor and a second set of torque sensor signals from the second torque sensor;
		generating a first assist torque command based on the first assist torque signal;
		determining, by a second torque calculation module of the second controller, a second assist torque signal based on the first set of torque sensor signals from the first torque sensor the second set of torque sensor signals from the second torque sensor;
		in response to receiving, by the second controller, a diagnostic signal indicative of a failure of the second torque sensor, determining, by the second torque calculation module, the second assist torque signal based only on the first set of torque sensor signals;
		generating a second assist torque command based on the second assist torque signal; and
	a motor [[that]] configured to:
	receive, from at least one of the first controller and the second controller, at least one of the first assist torque command and the second assist torque command; and
	generate assist torque based on the at least one of the first assist torque command and the second assist torque command,

wherein the first torque measurement driver peripheral receives the second set of torque signals via communication ports configured in receive-only mode and the first set of torque signals via communication ports configured in transmit-and-receive mode,
wherein the motor is controlled by the at least one of the first controller and the second controller to assist and/or control the steering system with the corresponding generated assist torque. 
8-9.	(Cancelled)
10.	(Currently Amended)  A computer program product comprising a non-transitory computer readable medium having computer executable instructions, the computer executable instructions causing a processor executing the instructions to provide failsafe assist torque in a steering system, wherein:
the steering system comprises:
	a first controller and a corresponding torque sensor; and
	a second controller and a corresponding second torque sensor; and
	wherein providing the failsafe assist torque comprises:
		determining, by a first torque calculation module of the first controller, a first assist torque signal based on a first set of torque sensor signals from the first torque sensor and a second set of torque sensor signals from the second torque sensor;

		determining, by a second torque calculation module of the second controller, a second assist torque signal based on the first set of torque sensor signals from the first torque sensor the second set of torque sensor signals from the second torque sensor;
		in response to receiving, by the second controller, a diagnostic signal indicative of a failure of the second torque sensor, determining, by the second torque calculation module, the second assist torque signal based only on the first set of torque sensor signals;
		generating a second assist torque command based on the second assist torque signal; and
	a motor [[that]] configured to:
		receive, from at least one of the first controller and the second controller, at least one of the first assist torque command and the second assist torque command; and
		generate assist torque based on the at least one of the first assist torque command and the second assist torque command,
wherein the first torque sensor sends the first set of torque sensor signals to the first controller and to the second controller in response to receiving a trigger signal from a first torque measurement driver peripheral of the first controller, 
,
wherein the motor is controlled by the at least one of the first controller and the second controller to assist and/or control the steering system with the corresponding generated assist torque. 
11.	(Currently Amended)  The computer program product of claim 7, wherein determining the first assist torque signal based on the first set of torque sensor signals and the second set of torque sensor signals further comprises:
determining the first assist torque signal as a weighted average of the first torque signal component and the second torque signal component using a predetermined weight factor.
ALLOWABLE SUBJECT MATTER
Claims 1, 4-7, and 10-11 are pending and allowed.   Claims 1, 4, 7, and 10-11 are currently amended.  Claims 2-3, and 8-9 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Fisher et al. US 2014/0222292 A1 teaches a vehicle electric power steering (EPS) control system that includes a motor operatively coupled to an EPS linkage arrangement, the motor comprising a first winding and a second winding. Also included is a power source for the motor. Further included is a controller in operative communication with the motor and the power source. The controller includes a microprocessor configured to receive input from a torque sensor and a motor sensor. The EPS controller also includes a first field-effect transistor (FET) driver in 
In regarding to independent claims 1, 4, 7, and 10, Fisher taken either individually or in combination with other prior art of record fails to teach or render obvious a steering system steering system comprising: a first controller and a corresponding torque sensor; and a second controller and a corresponding second torque sensor; and wherein providing the failsafe assist torque comprises: determining, by a first torque calculation module of the first controller, a first assist torque signal based on a first set of torque sensor signals from the first torque sensor and a second set of torque sensor signals from the second torque sensor; generating a first assist torque command based on the first assist torque signal; determining, by a second torque calculation module of the second controller, a second assist torque signal based on the first set of torque sensor signals from the first torque sensor the second set of torque sensor signals from the second torque sensor; in response to receiving, by the second controller, a diagnostic signal indicative of a failure of the second torque sensor, determining, by the second torque calculation module, the second assist torque signal based only on the first set of torque sensor signals; generating a second assist torque command based on the second assist torque signal; and a motor configured to: receive, from at least one of the first controller and the second controller, at least one of the first assist torque command and the second assist torque command; and generate assist torque based on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667